Citation Nr: 0120377	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  01-04 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of frostbite of the feet, for the 
period from September 15, 1997 to January 12, 1998. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of frostbite of the hands, for the 
period from September 15, 1997 to January 12, 1998.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In September 2000, the Board remanded the case for additional 
development, to include securing VA outpatient treatment 
reports.  These records have been secured and associated with 
the claims file and the case is ready for final appellate 
review.


FINDING OF FACT

For the period from September 15, 1997 to January 12, 1998, 
the veteran's residuals of frostbite of the hands and feet 
were not productive of any more than mild symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of frostbite of the hands for the 
period from September 15, 1997 to January 12, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5103 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.104, Diagnostic Code 7122 (pre-January 
12, 1998).

2.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of frostbite of the feet for the 
period from September 15,1997 to January 12, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5103 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.104, Diagnostic Code 7122 (pre-January 
12, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
service-connected frostbite disability was more severe than a 
10 percent rating.  

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (the VCAA) 
was made law.  In general, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103 (West Supp. 2001).

After having carefully reviewed the record on appeal, the 
Board has concluded that although the RO did not have the 
opportunity to apply the VCAA in this case, the requirements 
of the VCAA have been satisfied with respect to the issues on 
appeal.  In this regard, in September 2000, the Board 
remanded this case for additional development, to include 
securing VA outpatient treatment reports pertinent to the 
veteran's claims.  These records have been secured and 
associated with the claims file.  As will be elaborated upon 
further in the discussion below, the evidence which is 
significant to the claims has been obtained to the extent 
possible and the veteran has been afforded a VA examination 
with respect to these claims.  The veteran and his 
representative have been accorded the opportunity to present 
evidence and argument in support of the claims, and the 
veteran has been put on notice as to the evidence necessary 
to substantiate his claims.  In addition, the Board finds 
sufficient development has taken place and it will proceed to 
a decision on the merits on the claims.

The veteran's service medical records, to include a June 1946 
examination for separation from service, are negative for any 
evidence of frostbite of the hands and feet.  

The first post-service medical evidence of frostbite of the 
hands and feet was in June 1999, when the veteran was 
examined by his treating physician, H.E.S., M.D.  A review of 
the June 1999 report reflects that the veteran complained of 
pain, paresthesia and extreme cold sensitivity of the finger 
tips and toes of both hands and feet, which was worse on the 
left than the right.  The veteran had abnormal sensation to 
touch on the fingers of the left hand, with a lesser degree 
of change on the right side.  There was a pallor of the 
finger tips of both hands, even on a warm summer day.  
Capillary inflow into the fingertips following compression 
was quite sluggish.  The veteran gave a history of having a 
blood clot in the tip of the left third finger three years 
previously, which resulted in a short term need for 
anticoagulant therapy.  A chemistry test was entirely normal 
(i.e., there was no evidence of diabetes, renal 
insufficiency, liver diabetes or any other internal metabolic 
process).  Dr. S. concluded that the veteran's ongoing 
disability from frost bite was directly related to his 
military service in the Ardennes in the winter of 1944-1945. 

A VA arteries and veins examination report, dated in January 
2001, reflects that the examiner had reviewed the claims file 
prior to the examination.  The examiner indicated that the 
veteran had not received treatment for frostbite during 
service but that he reported having had a change of color on 
his toes, which was a bluish discoloration.  At the time of 
the examination, the veteran complained of cold, pain in the 
lower extremities, numbness and burning of the lower 
extremities, more on the left than right.  He indicated that 
most of his problems occurred when the weather was cold, 
primarily in the winter, and that the symptoms had persisted 
over the previous 10 years.  The examiner also related that 
the veteran had had a blood clot on his left middle finger 
about two years previously which had been treated with 
anticoagulation.  An examination of the upper extremities 
revealed no thickness or discoloration.  There was no sign of 
any major compromise of the neurovascular system.  The only 
abnormal finding in the upper extremities was that his 
capillary refill was delayed.  There was no evidence of 
paralysis, neuralgia, wasting or atrophy of the muscles, or 
any significant change on his sensory motor examination on 
the upper extremities.  All the joints in the elbows, wrists, 
and fingers had full range of motion with no limitations.  An 
examination of the lower extremities revealed that the 
dorsalis pedis pulse on the left foot was not appreciated.  
The left foot was colder than the right foot, and capillary 
refill was moderately delayed on both lower extremities.  A 
neurological examination showed pin prick, temperature, 
position and sensation to be intact in the lower extremities.  
Deep tendon reflexes were intact.  Vibration sensation was 
reduced in the lower extremities, more on the left than on 
the right from the ankle joint down.  Diagnoses of peripheral 
vascular disease, which needed to be confirmed by arterial 
Doppler flow and peripheral neuropathy were recorded in 
detail.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.
  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

When a veteran's disability rating claim has been in 
continuous appellate status since the original assignment of 
service connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  That is, the evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 

Ordinarily, the Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).  

Once the evidence has been assembled, it is the Board's 
responsibility to consider the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107, 38 C.F.R. §§ 3.102, 4.3 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board notes that this issue is based on an appeal of a 
February 2001 rating decision wherein the RO granted service 
connection for residuals of frostbite of the hands and feet 
effective from September 15, 1997, the date on which the 
filed a claim for service connection for residuals of 
frostbite.  In that same rating decision, the RO rated the 
veteran's feet and hands as separately compensable, and 
assigned each a 30 percent evaluation pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7122, effective January 12, 1998.  
In an April 2001 statement of the case, the RO explained that 
separate and compensable evaluations were assigned effective 
from January 12, 1998 pursuant to revised regulations, which 
became effective that same date.  In this regard, the RO 
indicated that effective January 12, 1998, Note 2 to 
Diagnostic Code 7122 provided that each affected part is to 
be evaluated separately and combined in accordance with 
sections 4.25 and 4.26 of the Rating Schedule.  However, the 
veteran has specifically only disagreed with the assignment 
of the initial award of 10 percent assigned to the service-
connected residuals of frostbite of the hands and feet for 
the period from September 15, 1997 to January 12, 1998.  
Therefore, the Board will limits its appellate review of the 
claims accordingly.

Prior to January 12, 1998, 38 C.F.R. § 4.104, Diagnostic Code 
7122 provided a 10 percent rating for residuals of frozen 
feet manifested by mild symptoms, chilblains, bilaterally and 
unilaterally.  Symptomatic residuals of frozen feet, 
manifested by symptoms including persistent moderate 
swelling, tenderness, redness, etcetera, warranted a 20 
percent rating if unilateral and a 30 percent rating if 
bilateral.  Symptomatic residuals of frozen feet, manifested 
by symptoms including loss of toes, or parts, and persistent 
severe symptoms, warranted a 30 percent rating if unilateral 
and a 50 percent rating if bilateral.  According to the 
schedule, with extensive losses higher ratings may be found 
warranted by reference to amputation rating for toes and 
combination of toes; in the most severe cases, ratings for 
amputation or loss of use of one or both feet should be 
considered.  There is no requirement of loss of toes or parts 
for persistent moderate or mild symptoms under this 
Diagnostic Code.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(pre-January 12, 1998).

The Board finds that the service-connected residuals of 
frostbite of the hands and feet were manifested by 
sensitivity to cold (chilblains), coldness and a burning 
sensation.  A January 2001 VA examination report reflects 
that the veteran had delayed capillary refill in his hands 
and feet, delayed dorsalis pedis pulse on the left foot and a 
reduced vibration sensation in the lower extremities, which 
was more on the left than the right.  However, that same 
examination report reflects that neurological examinations of 
the upper and lower extremities were normal.  There was no 
evidence of muscle atrophy, normal muscle strength in the 
upper extremities and no loss of toes.  In short, the Board 
finds that the veteran was properly assigned initial 10 
percent ratings for his residuals of frostbite of the feet 
and hands for the period from September 15, 1997 to January 
12, 1998.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In this case, the appellant has 
been awarded initial 10 percent disability ratings for 
residuals of frostbite of the hands and feet for the period 
from September 15, 1997 to January 12, 1998.  As discussed 
above, the evidence does not support the assignment of higher 
disability rating pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7122.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The veteran has not specifically identified any factors which 
may be considered to be exceptional or unusual, and the 
record does not reflect any such factors. An exceptional case 
includes such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The evidence does not show that the manifestations of the 
veteran's service-connected residuals of frostbite of the 
feet and hands have interfered with his employment, and there 
is no evidence of hospitalization for either of the service-
connected disabilities.  As noted above, the veteran first 
sought treatment for the disabilities on appeal in 1999, 
decades after service discharge.  The record reflects that 
neurological examinations of the upper and lower extremities 
by VA in January 2001 were normal.  Such symptomatology is 
precisely contemplated by the currently assigned schedular 
disability ratings.  

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual service-connected 
disability picture.  Accordingly, extraschedular evaluations 
are not warranted. 



ORDER

The claim for entitlement to an initial disability rating in 
excess of 10 percent for residuals of frostbite of the feet 
for the period from September 15, 1997 to January 12, 1998, 
is denied. 

The claim for entitlement to an initial disability rating in 
excess of 10 percent for residuals of frostbite of the hands 
for the period from September 15, 1997 to January 12, 1998, 
is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

